Mr. Justice Goddard
delivered the opinion of the court.
From the foregoing statement it clearly appears that the convention held at Coliseum hall was the regular and lawful convention of the Silver Republican party of the first con*483gressional district, and that the assemblage at Windsor hall was entirely without authority to represent that party. Yet the court below, while recognizing this, held that because the delegates composing this convention were not in favor of the fusion policy adopted by what is known as the “ Broad faction ” of the Silver Republican party in the state convention (and to which this court, in the recent case of Whipple v. Broad, ante, p. 407, awarded the emblem nowin controversy) its nominee was not entitled to be classed thereunder. Under the doctrine of that case, the policy that the convention adopted was not a matter to be considered by the court below in determining the merits of this case; it was there held that the only question for its consideration in an inquiry of this kind is, which of the rival conventions was in fact the regular and legally organized convention of the party, and when that fact is determined there is an end of the controversy; in other words, that a convention composed of a majority of the regularly and lawfully elected delegates under the call, is a law unto itself,- and may adopt whatever policy it deems best, and its action in this regard is purely a political question, and is not a subject of judicial inquiry or control.
The contention of the respondent Broad in that case is thus stated by the learned chief justice, who delivered the majority opinion.
li That the decision of a convention of the delegates of a political party with respect to party policy is final and controlling ; that the same is purely a political question, over which the courts have no control, their inquiry being limited to a determination of the question as to the regularity of the proceedings of the convention in accordance with the party customs and usages.”
And in supporting this contention, he uses the following language:
“ In our judgment the courts have no control over questions of parly policy, but those must be determined by the party itself in its regularly called and organized convention. With the wisdom of the policy we have nothing whatever to *484do; and even though the court may he satisfied that the action complained of is unwise and destructive of the party organization, that is a question solely for the party itself, in its proper convention, and not for the court.”
Applying this rule to the undisputed facts in this case, the right of the Coliseum hall convention to certify the nomination of Honorable John F. Shafroth as the representative for congress, from the first congressional district, under the name and emblem of the Silver Republican party, is unquestionably established. The judgment of the district court is therefore reversed, and the cause remanded, with direction to sustain the ruling of the secretary of state.

Reversed and remanded.